Curia, per
Col'cock, J.
We are constrained to grant a new trial, for the position as stated by the court is not the law, and it may have influenced the jury in making up their verdict. The long and well established doctrine is that the presumption of a gift may arise from the circumstance of a parents sending a slave to a married child and suffering it to remain in the possession of such child without any express stipulation on the subject, and that whether the property be sent immediately on the mar-*252wage or some time after. The time at which it was sent may strengthen or weaken the presumption. If sent home with the child immediately on the marriage it is almost conclusive. If a long while alter, still the presumption may arise, although it is not so conclusive. If a long while after, still the presumption may arise, although it is not so conclusive. And this is manifest when we advert to the reason on which the doctrine is supported. There is a moral obligation on parents to provide for and support and assist their children according to their means; and for the honor of human nature most parents are equally pleased with their children when they are able to do so. This obligation does not cease when a child leaves its parent, unless such provision as is consistent with his situation in life is then made. It may not be in the power of a parent at the particular time of his childs marriage to assist him, but he may after-wards acquire the means of doing so. Some are disposed to withhold their assistance at first with a view to excite the child to proper exertions. These and thousand other reasons may retard the discharge of this moral duty, but it is a duty which can only end with life, and which a parent may be as much disposed to discharge at one period as another. In the case of Hatton vs. Banks the negroes were not sent when the young people first went home.
If this case had been submitted to the jury to determine whether under all circumstances it was not a gift yre should not have sent it back.
New trial granted.